DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2022 was filed after the mailing date of the Notice of Allowance on 04 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roseman et al (US 4308867) in view of Wada et al (US 2012/0071839).
Regarding claim 1, Roseman discloses:
A delivery system (11; Fig. 1) for a pharmaceutical, holistic or medicinal component (Col. 1:8-10), comprising: a nonabsorbent vaginal implant (14; Fig. 2; Col. 11:3-5 – “a physiologically inert, resilient, and water-insoluble support means”) having a generally cylindrical shape (Fig. 2) including a leading end (end opposite withdrawing means 15) and a cylindrical outer surface; an outer sheath (13) applied to at least a portion of the cylindrical outer surface of the implant (14), the sheath including (a) a water soluble polymer film carrier (Col. 8:5-21 – the layer is water soluble with a diffusion coefficient for the drug) and (b) a pharmaceutical, holistic or medicinal component (Col. 8:5-8 – drug bearing membrane). 
Roseman discloses all of the elements of the claim but is silent regarding “an applicator containing the implant and the sheath.” However, Wada teaches a vaginal pharmaceutical delivery system, thus being in the same field of endeavor, in the form of a tampon (Fig. 1) that provides a vaginal implant (20) within an applicator (30) in order to provide an assisting tool to facilitate insertion of the tampon body into the vaginal cavity (¶0057). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Roseman to incorporate the applicator of Wada in order to facilitate insertion of the device into the vaginal cavity, as recognized by Wada. 
Regarding claim 4, Roseman in view of Wada discloses:
The delivery system of claim 1, wherein the implant (14) is a temporary implant (Col. 12:36-39 – the implant 14 has withdrawing means 15 in order to remove it, making it a temporary implant).  
Regarding claim 7, Roseman in view of Wada discloses:
The delivery system of claim 1, wherein the sheath is designed to break apart in the presence of vaginal fluids (Col. 3:3-13 – the drug-bearing membrane 13 is based on a drug-containing matrix and is known to be biodegradeable).  
Regarding claim 10, Roseman in view of Wada discloses:
The delivery system of claim 1, wherein the sheath layer (13) includes about 1 to 100mg of the pharmaceutical, holistic or medicinal component (Col. 13:58-60 – an exemplary embodiment of the device contains 16 mg of the pharmaceutical component).  
Regarding claim 11, Roseman in view of Wada discloses:
The delivery system of claim 1, wherein the sheath (13) is about 1 mil to 4 mil in thickness (Col. 13:55-60 – an exemplary embodiment of the device has a 4 mil thick sheath).  
Regarding claim 17, Roseman discloses:
A delivery system (11; Fig. 1) for a pharmaceutical, holistic or medicinal component (Col. 1:8-10), comprising: a nonabsorbent vaginal implant (14; Fig. 2; Col. 11:3-5 – “a physiologically inert, resilient, and water-insoluble support means”) having a generally cylindrical shape (Fig. 2) including a leading end (end opposite withdrawing means 15) and a cylindrical outer surface; an outer delivery sheath (13) applied to at least a portion of the cylindrical outer surface of the implant (14), the outer delivery sheath including a first inner radial layer (13) and a second outer radial layer (12), wherein at least one of the first or second radial layers (13) is comprised of (a) a water soluble polymer film carrier (Col. 8:5-21 – the layer is water soluble with a diffusion coefficient for the drug) and (b) a pharmaceutical, holistic or medicinal component (Col. 8:5-8 – drug bearing membrane). 
Roseman discloses all of the elements of the claim but is silent regarding “an applicator containing the implant and the sheath.” However, Wada teaches a vaginal pharmaceutical delivery system, thus being in the same field of endeavor, in the form of a tampon (Fig. 1) that provides a vaginal implant (20) within an applicator (30) in order to provide an assisting tool to facilitate insertion of the tampon body into the vaginal cavity (¶0057). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Roseman to incorporate the applicator of Wada in order to facilitate insertion of the device into the vaginal cavity, as recognized by Wada. 
Claims 2, 12-15, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Roseman in view of Wada further in view of Tumey (US 2020/0163807).
Regarding claim 2, Roseman in view of Wada discloses the delivery system of claim 1, but is silent regarding “the pharmaceutical, holistic or medicinal component includes CBD.” However, Tumey teaches an intravaginal therapeutic device, thus being in the same field of endeavor, that provides a cannabinoid delivery device in order to provide targeted delivery of a cannabinoid, or CBD, to the vaginal area of a user. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Roseman to incorporate a pharmaceutical component comprising cannabinoid as taught by Tumey in order to provide targeted delivery of cannabinoid to the vaginal cavity, as recognized by Tumey.
Regarding claim 12, Roseman in view of Wada discloses the delivery system of claim 1 but is silent regarding “a dissolvable tip provided on the leading end of the implant.” However, Tumey teaches an intravaginal therapeutic device, thus being in the same field of endeavor, that provides a device (Fig. 2) with a dissolvable tip (14A) that is partially embedded at the distal end of the device in order to accurately position a carrier spheroid with a desired pharmaceutical, holistic or medicinal component (¶0027). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Roseman to incorporate the dissolvable tip of Tumey in order to provide a tip in a device that can be accurately positioned in the vaginal cavity, as recognized by Tumey. 
Regarding claim 13, Roseman in view of Wada and Tumey discloses the delivery system of claim 12, wherein the dissolvable tip taught by Tumey in the rejection of claim 12 is formulated from a second formulation comprising (c) a water-soluble polymer film carrier (Tumey; ¶0026 – “disintegradable”) and (d) a pharmaceutical, holistic or medicinal component (Tumey; ¶0026 - cannabinoid).  
Regarding claim 14, Roseman in view of Wada and Tumey discloses the delivery system of claim 12, wherein the dissolvable tip taught by Tumey in the rejection of claim 12 includes a chamber or slot containing a therapeutic (the carrier device T of Tumey includes a tip that the dissolvable tip sits within).  
Regarding claim 15, Roseman in view of Wada and Tumey discloses the delivery system of claim 12, wherein the dissolvable tip taught by Tumey in the rejection of claim 12 is a capsule (Tumey; ¶0026 – “spheroid”) containing a therapeutic therewithin (Tumey; ¶0026 – cannabinoid).  
Regarding claim 26, Roseman discloses:
A delivery system (11; Fig. 1) for a pharmaceutical, holistic or medicinal component (Col. 1:8-10), comprising: a nonabsorbent vaginal implant (14; Fig. 2; Col. 11:3-5 – “a physiologically inert, resilient, and water-insoluble support means”) having a generally cylindrical shape (Fig. 2) including a leading end (end opposite withdrawing means 15) and a cylindrical outer surface. 
Roseman discloses all of the elements of the claim but is silent regarding “a dissolvable tip provided on the leading end of the implant, the tip carrying a pharmaceutical, holistic or medicinal component” or “an applicator containing the implant and the sheath.” 
Regarding “a dissolvable tip provided on the leading end of the implant, the tip carrying a pharmaceutical, holistic or medicinal component,” Tumey teaches an intravaginal therapeutic device, thus being in the same field of endeavor, that provides a device (Fig. 2) with a dissolvable tip (14A) that is partially embedded at the distal end of the device in order to accurately position a carrier spheroid with a desired pharmaceutical, holistic or medicinal component (¶0027). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Roseman to incorporate the dissolvable tip of Tumey in order to provide a tip in a device that can be accurately positioned in the vaginal cavity, as recognized by Tumey.
Regarding “an applicator containing the implant and the tip,” Wada teaches a vaginal pharmaceutical delivery system, thus being in the same field of endeavor, in the form of a tampon (Fig. 1) that provides a vaginal implant (20) within an applicator (30) in order to provide an assisting tool to facilitate insertion of the tampon body into the vaginal cavity (¶0057). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Roseman to incorporate the applicator of Wada in order to facilitate insertion of the device into the vaginal cavity, as recognized by Wada. 
Regarding claim 27, Roseman in view of Wada and Tumey discloses the delivery system of claim 26, wherein the dissolvable tip taught by Tumey in the rejection of claim 26 is formulated from a formulation comprising (a) a water-soluble polymer film carrier (Tumey; ¶0026 – “disintegradable”) and (b) the pharmaceutical, holistic or medicinal component (Tumey; ¶0026 – cannabinoid).  
Regarding claim 28, Roseman in view of Wada and Tumey discloses the delivery system of claim 26, wherein the dissolvable tip taught by Tumey in the rejection of claim 26 includes a chamber or slot containing the pharmaceutical, holistic or medicinal component (the carrier device T of Tumey includes a tip that the dissolvable tip sits within).  
Regarding claim 29, Roseman in view of Wada and Tumey discloses the delivery system of claim 26, wherein the dissolvable tip is a capsule (Tumey; ¶0026 – “spheroid”) containing the pharmaceutical, holistic or medicinal component therewithin (Tumey; ¶0026 – cannabinoid).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roseman in view of Wada further in view of Tumey further in view of Dimino et al (US 2017/0056635).
Regarding claim 3, Roseman in view of Wada and Tumey discloses the delivery system of claim 2 but is silent regarding “the CBD component is up to 50% of the sheath.” However, Dimino teaches a pain-treating device for the vulvar area, thus being in the same field of endeavor, comprising a treatment formula such as a cannabinoid (¶0036) with a weight percentage of between 40 and 99%, depending on the needs of a user (¶0050). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Roseman in view of Tumey to incorporate up to 50% of the weight of the sheath as the cannabinoid component as taught by Dimino in order to meet the needs of a user, as recognized by Dimino. 
Allowable Subject Matter
Claims 22-25 are allowed.
Claims 5-6, 8-9, 16, 18-21, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Roseman et al (US 4308867) in view of Wada et al (US 2012/0071839), fails to disclose or make obvious a device as described in claim 22. Specifically, Roseman fails to disclose or make obvious a method for constructing a delivery system for a pharmaceutical, holistic or medicinal component, in combination with all of the other elements of the claim, comprising steps of “providing a web of flexible material,” “cutting a rectangular tab from the flexible web,” and “wrapping the rectangular tab about the cylindrical outer surface of the implant.” Roseman teaches a water-insoluble implant (14; Fig. 1) that is laminated with an outer sheath (13) that comprises the pharmaceutical, holistic, or medicinal component (Col. 8:5-21). This arrangement fails to teach both “a web of flexible material,” as the polymer is embedded with the medicinal component in Roseman, and further fails to teach cutting a rectangular tab that is attached to the outer surface of the implant, instead laminating the sheet that is the outer sheath (13) to the implant (14). As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 22. Claims 23-25 are allowed for incorporating the above limitations due to their respective dependencies on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783